UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4387


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HUBERT DOWNER, a/k/a Doc,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:11-cr-00050-WDQ-2)


Submitted:   December 26, 2013            Decided:   January 15, 2014


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


James Wyda, Federal Public Defender, Paresh S. Patel, Appellate
Attorney, Greenbelt, Maryland, for Appellant.    Peter Marshall
Nothstein, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Hubert   Thompson      Downer    pled   guilty,      pursuant   to    a

written plea agreement, to murder in aid of racketeering, in

violation of 18 U.S.C. § 1959(a)(1) (2012).               The parties agreed

that a sentence of between 180 and 300 months in prison was the

appropriate   disposition   of    the     case,   and    the   district   court

sentenced Downer to 240 months’ imprisonment, at the mid-point

of the stipulated range.

          Downer appeals.     Counsel has filed a brief pursuant to

Anders   v.   California,     386 U.S. 738       (1967),   finding      no

meritorious grounds for appeal.            Counsel concedes that Downer

waived his right to appeal.         Downer was advised of his right to

file a pro se supplemental brief, but he did not file one.                  The

Government has moved to dismiss Downer’s appeal based on his

waiver of appellate rights.         We dismiss in part and affirm in

part.

          In the absence of circumstances not present here, when

a defendant agrees to and receives a particular sentence, he

generally may not appeal his sentence.            18 U.S.C. § 3742(a), (c)

(2012); United States v. Calderon, 428 F.3d 928, 932 (10th Cir.

2005).   Here, the district court imposed a sentence within the

specific range to which Downer agreed, and the sentence did not

exceed the statutory maximum.        Moreover, it was not imposed as a

result of an incorrect application of the Sentencing Guidelines

                                     2
because it was based on the parties’ agreement and not on the

district court’s calculation of the Guidelines.               United States

v. Brown, 653 F.3d 337, 339-40 (4th Cir. 2011), cert. denied,

132 S. Ct. 1003 (2012); United States v. Cieslowski, 410 F.3d
353, 364 (7th Cir. 2005).          Additionally, Downer waived his right

to appeal any issues regarding his sentence.              United States v.

Blick, 408 F.3d 162, 168 (4th Cir. 2005).               We therefore grant

the Government’s motion to dismiss Downer’s appeal to the extent

that he challenges his sentence.

           In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.    We     therefore   affirm    Downer’s    conviction,    grant    the

Government’s motion to dismiss the appeal of the sentence and

dismiss the appeal of the sentence.            Additionally, we deny as

moot the Government’s motion to stay the briefing schedule.

           This    court   requires    that   counsel   inform    Downer,    in

writing,   of   the   right   to   petition   the   Supreme   Court   of    the

United States for further review.             If Downer requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.              Counsel’s motion must

state that a copy thereof was served on Downer.                   We dispense

with oral argument because the facts and legal contentions are



                                       3
adequately   presented   in   the   materials   before    this   court   and

argument would not aid the decisional process.

                                                         AFFIRMED IN PART;
                                                         DISMISSED IN PART




                                     4